DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bartelson et al. US 2019/0037765 A1.
	With respect to claims 1 and 11, Bartelson et al. US 2019/0037765 A1 disclose an agricultural machine (fig. 1, 100) and corresponding method comprising:
	a seeding system (fig. 2, §[0018]) comprising:
	a seed transport mechanism (fig. 3, 3A, seed delivery system 116) configured to
transport a seed along a transport route;
	a seed sensor (§[0037], 143, 153) configured to sense presence (§[0033]) of the seed

	a motor (§[0032], 202, 204) configured to drive movement of the seed transport mechanism 718 to transport the seed from the first location to a second location (fig. 3A) in which the seed is released from the seed transport mechanism 116;
	a processing system (§[0036], [0037] processing system 206) configured to:
	track a position of the seed along the transport route based on an indication of the sensed presence of the seed (§[0036], [0037]) at the first location and detected movement of the seed transport mechanism 116; and
	generate a motor operating parameter (§[0035], [0046]) based on the tracked position of the seed and a target parameter for releasing the seed, wherein the motor 202,204 of the seeding system is operated based on the motor operating parameter.
	With respect to claim 10, See Figures 3, 3A and the disclosure in paragraph [0021] which disclose a metering disk 130 and a seed transport mechanism 116.
	With respect to claim 18, See the details set forth regarding claims 1 and 11 supra, and regarding the metering component, see Figures 3 and 3A and the disclosure in paragraph [0021] which disclose a metering disk 130 and a seed transport mechanism 116.  Regarding the controller see §[0036] and [0037].
	As to claim 20, Bartelson et al. US 2019/0037765 A1 disclose a seeder which deposits the seeds with even intervals, see fig. 3A.  Consequently, a prior and particular seed can be any two consecutive seeds regarded.  For every seed a target parameter is set to release the seed.

	Claims 1, 10, 11, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boetsch US 2020/0000018 A1.
With respect to claims 1 and 11, Boetsch US 2020/0000018 A1 discloses an agricultural machine (§[0001]) comprising: 
	a seeding system 1 (fig. 1) comprising:
	a seed transport mechanism 18 configured to transport a seed 7 along a transport route; 
	a seed sensor 28 configured to sense presence of the seed 7 at a first location along the transport route (see the disclosure in paragraph [0028]); and 
	a motor 30 configured to drive movement of the seed transport mechanism 18 to transport the seed 7 from the first location to a second location in which the seed is released (see the disclosure in paragraph [0024]) from the seed transport mechanism 18; 
	a processing system (see the disclosure in paragraph [0031]; computerized central unit) configured to: 
	track a position of the seed along the transport route based on an indication of the sensed presence of the seed at the first location and detected movement of the seed transport mechanism (see the disclosure in paragraphs [0032] and [0034]); and 
	generate a motor operating parameter based on the tracked position of the seed and a target parameter for releasing the seed, wherein the motor of the seeding system is operated based on the motor operating parameter (see the disclosure in paragraph [0029] which describes that the electric motor 30 is driven to rotate the blade 29 one-quarter length when the sensor 28 detects that there are two or more seeds in the same section 23.  Consequently, running time of the motor is adjusted based on the number of seeds present in the section 23).
	With respect to claim 10, see seed meter 4 and a seed transport mechanism 118, see fig. 2.

	As to claim 20, Boetsch US 2020/0000018 A1 a seeder which deposits the seeds with even intervals, see fig. 2.  Consequently, a prior and particular seed can be any two consecutive seeds regarded.  For every seed a target parameter is set to release the seed.

Allowable Subject Matter
Claims 2-9, 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
EP 3 437 450 A1 discloses a seed skip compensation system.  
AR 112430 A1 discloses a seed dispensing device for sowing machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



December 6, 2021